Citation Nr: 1805936	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  11-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for status post excision of a right foot plantar wart.

2.  Entitlement to an initial compensable evaluation for callouses of the right foot (claimed as bone spurs) for the period prior to March 16, 2017, and to an evaluation in excess of 10 percent beginning on that date.

3.  Entitlement to an initial compensable evaluation for callouses of the left foot (claimed as bone spurs) for the period prior to March 16, 2017, and to an evaluation in excess of 10 percent beginning on that date.

4.  Entitlement to service connection for left foot plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from September 1980 to September 1983.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board previously considered this matter in September 2016 and remanded the Veteran's claim to obtain a current medical examination regarding her claims for increased evaluations and to obtain an additional opinion regarding the etiology of any current left foot plantar wart.  Pursuant to these directives, the Veteran attended podiatric evaluations in March and June 2017 and the claim has been returned to the Board for further consideration.

The issue of entitlement to service connection for plantar warts of the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's right foot plantar wart status post excision has not resulted in a deep, painful, or unstable scar and has not resulted in a superficial and nonlinear scar measuring 144 square inches or greater.

2.  Prior to March 16, 2017, the Veteran's callouses of the right foot did not cause moderate symptoms.  

3.  From March 16, 2017, to June 4, 2017, the Veteran's callouses of the right foot caused only moderate symptoms.

4.  Beginning on June 5, 2017, the Veteran's callouses of the right foot have caused moderately severe, but not severe symptoms.

5.  Prior to March 16, 2017, the Veteran's callouses of the left foot did not cause moderate symptoms.

6.  From March 16, 2017, to June 4, 2017, the Veteran's callouses of the left foot caused only moderate symptoms.

7.  Beginning on June 5, 2017, the Veteran's callouses of the right foot have caused moderately severe, but not severe symptoms.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a compensable evaluation for a right foot plantar wart status post excision.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes (DC) 7899-7820, 7801, 7802, 7804, 7805 (2017).

2.  The criteria have not been met for a compensable evaluation for callouses of the right foot for the period prior to March 16, 2017.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 7819-5284 (2017).

3.  The criteria have not been met for an evaluation in excess of 10 percent for callouses of the right foot for the period from March 16, 2017, to June 4, 2017.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 7819-5284 (2017).

4.  The criteria have been met for an evaluation of 20 percent, and no higher, for callouses of the right foot for the period beginning June 5, 2017.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 7819-5284 (2017).

5.  The criteria have not been met for a compensable evaluation for callouses of the left foot for the period prior to March 16, 2017.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 7819-5284 (2017).

6.  The criteria have not been met for an evaluation in excess of 10 percent for callouses of the left foot for the period from March 16, 2017, to June 4, 2017.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 7819-5284 (2017).

7.  The criteria have been met for an evaluation of 20 percent, and no higher, for callouses of the left foot for the period beginning June 5, 2017.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 7819-5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations - Legal Standard

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, further staged ratings are not warranted for callouses of either foot.

The callouses in each of the Veteran's feet were initially evaluated according to Diagnostic Code 7819, which indicates that the benign skin neoplasm at issue should be rated as disfigurements of the head, face or neck under DC 7800, as scars under DCs 7801 through 7805, or impairment of function.

Beginning March 16, 2017, the Veteran's bilateral callouses were evaluated under DC 7819-5284.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2017).  DC 5284 relates to evaluation of other injuries of the foot.  A 10 percent evaluation is warranted pursuant to DC 5284 with moderate symptoms, a 20 percent evaluation is assigned with moderately severe symptoms, a 30 percent evaluation is warranted with severe symptoms, and a 40 percent evaluation is assigned when there is actual loss of use of the foot.  

The Board observes that the words "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2017).  Use of terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

The Veteran's right foot plantar warts status post excision have been rated for the entire appellate period under DC 7820, which assigns evaluation for infections of the skin not listed elsewhere.  That code instructs a rater to evaluate the disability as disfigurement of the head, face or neck, to rate the disability as a scar or scars, or to rate the disability as dermatitis, depending upon the predominant disability.  Here, the prominent disability relating to the Veteran's right foot plantar warts status post excision has been scars for the entire appellate period.  

Scars not of the head, face, or neck are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  The Veteran's service-connected plantar warts status post excision have been evaluated as noncompensable for the entire period.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, are rated under Diagnostic Code 7801.  (Note (1) provides that a deep scar is one associated with underlying soft tissue damage.)  Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, in an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  (Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage). 

For scar(s) that are unstable or painful: five or more scars that are unstable or painful warrant a 30 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, regulations instruct the rater to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

For scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

II.  Analysis

a.  Right Foot Plantar Wart Status Post Excision

The Board ultimately finds that, with respect to the Veteran's right foot plantar warts status post excision, the criteria for a compensable rating have not been met at any point during the period on appeal.

Although the claims file contains very few treatment records relating to the period since the Veteran was granted service connection for her right foot plantar warts, it does contain a private podiatric clinical record from February 2008 indicating that the Veteran underwent an excision of a single verruca in the right foot.  To evaluate the Veteran's claim, VA afforded the Veteran a May 2010 medical examination.  At that time, the Veteran reported that she had constant pain at a level of 9 out of 10 due to the neoplasms in her feet that was exacerbated by physical activity and relieved by over the counter medications.  She explained that she was not able to stand on concrete or walk for a long period of time due to pain.  Upon examination, however, palpation of the Veteran's plantar surface of the right foot revealed no tenderness and the examiner reported that the Veteran's gait and posture were within normal limits.  The Veteran also was felt to have no limitations with standing or walking and the examiner indicated that the Veteran did not require any type of support with her shoes.  Of particular note, the examiner specifically stated that there was no visible scar in the Veteran's foot at that time.

Pursuant to the Board's September 2016 remand directives, the Veteran was afforded an additional podiatric examination in March 2017.  The Veteran again largely reported symptoms relating to her service-connected callouses, but the examiner reported that no scarring was noted.  She attended an additional medical examination in June 2015.  In contrast to the earlier podiatric evaluations, the podiatrist who completed this examination reported that the Veteran did have a well-healed incision overlaying the third interdigital space of the right foot extending approximately 2 centimeters longitudinally, without tenderness.  He indicated that the scar measured 2 centimeters by 0.1 centimeter, was not painful or unstable, and did not have a total area equal to or greater than 39 square centimeters.

The Board recognizes that the Veteran has had additional symptomatology in her right foot that have at various points during the current appellate period limited the functioning of this foot.  However, these additional symptoms and limitations are addressed and accounted for by the Veteran's evaluation for callouses of the right foot and the Board is not permitted to evaluate the same symptoms or disability under various diagnoses.  38 C.F.R. § 4.14.  

With respect to the Veteran's right foot scar, the preponderance of the probative and competent evidence indicates that this single scar is not deep, painful, or unstable, as defined in 38 C.F.R. § 4.118.  Rather, the only medical examination report of record indicates that this scar is neither painful nor unstable and is less than 39 square centimeters (6 square inches).  As such, the criteria for a compensable evaluation for this scar pursuant to Diagnostic Codes 7801 through 7805 have not been satisfied in this case and the Veteran's appeal for a higher evaluation for status post excision of a right foot plantar wart must be denied.

b.  Bilateral Callouses of the Foot

As noted above, the Veteran's more predominant lower-extremity symptomatology appears to relate to her bilateral callouses.  In a lay statement from November 2009, the Veteran reported that her feet started bothering her in the military and that she experienced bone spurs in both feet that hurt and prevented her from putting pressure on her feet.  She explained that she always had to shave them down.  

At her May 2010 VA examination, the Veteran indicated that her callouses prevented her from engaging in prolonged standing due to pain and that she had pain and swelling with standing or walking, but she reportedly denied weakness, stiffness, or fatigue.  The examiner stated that the Veteran demonstrated signs of callosities bilaterally in her feet in addition to hypopigmentation of less than 6 square inches in the metatarsal joints.  However, the Veteran did not have ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, or inflexibility.  While the Veteran did have tenderness of the metatarsal joints, her feet did not reveal any signs of unusual shoe wear pattern or breakdown, palpation of the plantar surfaces of each foot revealed no tenderness, and the Veteran did not require assistive devices for ambulation or support with her shoes.  The examiner also indicated that the Veteran did not have any limitation with standing or walking and reported that the Veteran's gait and posture were within normal limits at that time.  

This single examination record is the only medical report of the Veteran's bilateral callouses of the foot from the period between the Veteran's initial claim for service connection for this disability and her subsequent March 2017 VA evaluation.  The Board acknowledges and sympathizes with the Veteran's symptoms from this period, but ultimately finds that the weight of the evidence for this period indicates that the Veteran's bilateral callouses were not moderately severe.  In particular, despite the Veteran's reports of pain, her symptoms did not cause any abnormalities in her gait or posture or cause her to demonstrate signs of abnormal shoe patterns.  Aside from the presence of callouses and tenderness of the Veteran's metatarsal joints, the examination report appears to be largely normal and the examiner ultimately opined that the Veteran's condition resulted in no limitation to standing or walking.  Given this probative, competent, and persuasive evidence, the Board does not find that the Veteran's bilateral callouses of the foot resulted in any more than mild symptoms in either foot prior to March 16, 2017.  As such, the criteria for a compensable rating for these disabilities prior to that date have not been met and the Veteran's claim for a higher evaluation for these disabilities must be denied as it relates to that period.

With respect to that period, the Board has also considered whether pain, fatigability, loss of use, weakness, or incoordination further limited the Veteran's functional abilities during a flare-up or after repetitive use.  However, the record is devoid of any competent or probative evidence suggesting that the Veteran experienced any flare-ups at that time or that repetitive use caused any further functional deficits.  As such, a higher evaluation pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

At the March 2017 VA examination, the Veteran reported throbbing and aching pain in her feet and stated that while walking she had the sensation of feeling like she was walking on rocks.  She indicated that her foot conditions prevented her from being able to wear heels but reportedly denied flare-ups at that time.  Upon examination, the Veteran again had callouses present bilaterally with marked pronation of the right foot, but she had no pain on manipulation or swelling.  The examiner also indicated that the Veteran's condition chronically compromised weight bearing but did not require arch supports, custom orthotic inserts, or shoe modifications.  Although the Veteran also had pain in both feet that contributed to functional loss and was accentuated by use, the examiner indicated that repeated use over time did not cause pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability.  Ultimately, the examiner opined that the Veteran's callouses were moderate bilaterally.  

The Board finds that the opinion of the examiner is competent, probative, and persuasive as it relates to the period from March 16, 2017, to June 4, 2017.  The examination findings and report suggest that the Veteran's condition had worsened since the time of the May 2010 VA examination, as demonstrated by the reports of pain with use, compromising of weight bearing, and marked pronation of at least the right foot.  However, the evidence that the Veteran continued to demonstrate no signs of swelling, the lack of any pain on manipulation, and the Veteran's denial of any flare-ups in her condition indicate that the Veteran's callouses were at most moderate during that period.  Given the persuasive opinion of this clinician regarding the effects of repetitive use over time of the Veteran's feet, the Board also finds that no higher evaluation pursuant to 38 C.F.R. 4.45 is warranted.  See DeLuca, supra.

Finally, the Veteran attended yet another podiatric evaluation on June 5, 2017.  The results of this evaluation indicate that the Veteran's bilateral callouses had again worsened.  As was the case at the evaluation from earlier in 2017, the Veteran described a sensation of feeling like she was walking on rocks and noted that she could not put pressure on her feet.  In contrast to the prior evaluation, however, the Veteran did report that she experienced flare-ups in her symptoms that were related to activity. 

Upon examination, the Veteran had pain with manipulation of her feet and which was accentuated on use along with marked pronation in both feet.  The Veteran also had decreased longitudinal arch height of both feet in addition to extreme tenderness of the plantar surfaces of both feet.  This evidence suggests that the severity of the Veteran's callouses had increased since the March 2017 VA podiatric evaluation.  However, the Veteran also was observed not to have any swelling on use in the callouses of either of her feet.  This evidence appears inconsistent with a finding that the Veteran had severe symptomatology relating to the Veteran's service-connected bilateral callouses of the foot.  The Board also finds the opinion of the podiatrist who completed this evaluation to be highly probative.  

He noted that pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during a flare-up or after repeated use over time, but explained that this only caused reduced ability for prolonged weight bearing and ambulation.  This podiatrist indicated that this functional impairment was also only moderately severe.  Given this probative and competent evidence, the lack of evidence of any swelling in the Veteran's callouses, and the implication in this examiner's opinion that the Veteran's ability to bear weight or ambulate would not be significantly limited as long as these activities were not prolonged, the Board finds that the Veteran's bilateral callouses of the foot have been only moderately severe since June 5, 2017.  Similarly, the Board does not find any compelling probative or competent evidence of record that suggests that the repetitive use over time or flare-ups would cause severe symptoms and no increase in evaluation is warranted pursuant to DeLuca.



III.  VA's Duties to Notify and Assist

The Veteran's claim for a higher initial rating bilateral callouses of the foot and a right foot plantar wart status post excision arises from the Veteran's disagreement with the initial rating assigned after service connection was granted.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing additional notice concerning the initial disability rating, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  An SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as relevant records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  Pursuant to the Board's September 2016 remand directives, the Veteran was also asked to identify any potentially relevant private treatment records in correspondence from October 2016.  However, no response to this correspondence is of record.

VA also attempted to satisfy its duty to assist by affording the Veteran several VA and contracted examinations, including in May 2010, March 2017, and June 2017.  Taken together, the Board is satisfied that these VA examinations contain a sufficient and adequate history of the Veteran's disabilities and adequately describe the severity and nature of the Veteran's disabilities.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  As such, the Board finds that VA has satisfied its duties to notify and assist the Veteran in the development of her claim.


ORDER

A compensable evaluation for status post excision of a right foot plantar wart is denied.

A compensable evaluation for callouses of the right foot (claimed as bone spurs) for the period prior to March 16, 2017, is denied.

An evaluation in excess of 10 percent for callouses of the right foot (claimed as bone spurs) for the period from March 16, 2017, to June 4, 2017, is denied.

An evaluation of 20 percent, and no higher, for callouses of the right foot (claimed as bone spurs) for the period beginning June 5, 2017, is granted.

A compensable evaluation for callouses of the left foot (claimed as bone spurs) for the period prior to March 16, 2017, is denied.

An evaluation in excess of 10 percent for callouses of the left foot (claimed as bone spurs) for the period from March 16, 2017, to June 4, 2017, is denied.

An evaluation of 20 percent, and no higher, for callouses of the left foot (claimed as bone spurs) for the period beginning June 5, 2017, is granted.


REMAND

Although the Board sincerely regrets the additional delay, it must remand the issue of entitlement to service connection for left foot plantar warts in order to satisfy its duty to assist the Veteran.

As indicated above, the Veteran attended medical examinations pursuant to the Board's September 2016 remand directives in both March and June of 2017.  In its directives, the Board specifically instructed that the Veteran's "competent complaints of recurrent left plantar wart since service due to her military boots must be considered."  It also stated that if her reports are discounted from a medical perspective, "the examiner should provide a rationale for doing so."  As the Veteran's representative noted in the October 2017 appellate brief, the VA-provided medical examination reports lack any discussion of the Veteran's competent complaints of recurrent left plantar warts.  

Once the Board remands a matter, it confers on the appellant a right for compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The omission of any discussion of the lay statements specifically identified by the Board in the VA examination report lead the Board to find that there has not been substantial compliance with its remand directives.  As such, the Board must remand this matter for corrective action.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify and authorize release for any private podiatric treatment records that are not currently of record.  Make reasonable efforts to obtain and associate with the claims file any records that are identified.

2.  Thereafter, schedule the Veteran for a medical examination to determine the nature and etiology of any current plantar wart disability of the left foot.  The examiner is to review the claims file and perform any tests or studies deemed necessary.  The examiner is asked to provide an opinion regarding whether or not the Veteran has a current plantar wart disability in the left foot.  The examiner is reminded that, for VA compensation purposes, a "current" disability is one which has manifested at any point during the appellate period (in this case, from May 2009 through the present).  If the examiner is of the opinion that the Veteran has not had plantar warts in the left foot at any point since May 2009, the examiner is asked to specifically address the Veteran's competent reports of recurring plantar warts of the left foot and, if this competent evidence is discounted from a medical perspective, the examiner should provide a rationale for doing so.

If there is a current disability of a left foot plantar wart, the examiner is to provide an opinion and complete rationale regarding whether it is at least as likely as not (50 percent probability or greater) that the disability arose in or is otherwise etiologically related to the Veteran's active duty service.  

The examiner is also asked to provide an opinion and complete rationale regarding whether it is at least as likely as not (50 percent probability or greater) that any current left foot plantar wart disability is due to or has been aggravated by the Veteran's other service-connected disabilities, to include the right foot plantar warts.  For VA purposes, aggravated means worsened in severity beyond the natural progression of the disease.

3.  After ensuring compliance with the items above, conduct any other development deemed necessary.

4.  Finally, readjudicate the Veteran's claim for service connection.  If the claim is not granted, provide the Veteran and her representative a Supplemental Statement of the Case and an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


